Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         08-APR-2019
                                                         02:07 PM


                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   EDMUND M. ABORDO, Petitioner,

                                 vs.

THE HONORABLE GARY W. B. CHANG, Judge of the Circuit Court of the
        First Circuit, State of Hawai#i, Respondent Judge.


                        ORIGINAL PROCEEDING
                      (CIV. NO. 12-1-2207-08)

          ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Edmund M. Abordo’s

petition for writ of mandamus, filed on March 28, 2019, the

documents attached thereto and submitted in support thereof, and
the record, it appears that petitioner fails to demonstrate that

he has a clear and indisputable right to the requested relief,

that he lacks alternative means to seek relief, or that the

respondent judge committed a flagrant and manifest abuse of

discretion or acted in excess of his jurisdiction.      Petitioner,

therefore, is not entitled to the requested extraordinary writ.

See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)

(a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable
right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action; a

writ of mandamus is not intended to supersede the legal

discretionary authority of the lower courts or serve as a legal

remedy in lieu of normal appellate procedures).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the appellate clerks’

office shall process the petition for writ of mandamus without
payment of the filing fee.

          DATED: Honolulu, Hawai#i, April 8, 2019.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2